TANNER, P. J.
This is a mechanic’s lien petition and is heard upon the single question of whether notice of the intention to claim a lion is sufficient if given within sixty days after the last delivery of materials under an entire contract.
While many of the decisions quoted by the petitioner are based upon the statute which made the claim of notice run from the last delivery of material, yet we think the substance of the decisions is that where the material is delivered under an entire contract, the delivery constitutes one single transaction, so that the material cannot be said to have been placed upon the land until after the last delivery even under our statute, which simply says that the time shall begin after the materials have been delivered upon the land.
We therefore hold that the petitioner's claim for all materials placed upon the land under the entire contract is valid, since the last delivery was made within the sixty days required by statute.
Por petitioner : Clifton I. Munroe and Sigmund AY. Fischer, Jr.
Por respondent: Clason, Brereton & Kingsley.